Citation Nr: 0724628	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed 
hypertension.

3.  Entitlement to service connection for claimed basal cell 
carcinoma, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for claimed peripheral 
neuropathy of the lower extremities bilaterally, to include 
as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and December 2004 rating 
decisions issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in July 2006.

The Board also notes that in October 2002 the veteran seems 
to initiate a claim for service connection for diabetes 
mellitus, type II.  A duty to assist letter was issued in 
that same month regarding that issue; however, further action 
was not undertaken.  As such, the Board refers this matter 
back to the RO for the proper adjudication.

The issues of service connection for PTSD and peripheral 
neuropathy of the lower extremities bilaterally are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The currently demonstrated basal cell carcinoma is not 
shown to be due to any event or incident of the veteran's 
period of active service.

2.  In July 2006, prior to the promulgation of a decision, 
the Board received notification of the veteran's intent to 
withdraw his appeal as to the claim of service connection for 
hypertension from appellate consideration.  


CONCLUSIONS OF LAW

1.  The veteran does not have disability manifested by basal 
cell carcinoma due to disease or injury that was incurred in 
or aggravated by active service; nor may any be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for withdrawal of the veteran's Substantive 
Appeal in the appeal of the claim of service connection for 
hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and applicable regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The RO has obtained records of treatment reported by the 
veteran,  For reasons described in further detail 
hereinbelow, a VA examination addressing the etiology of the 
veteran's claimed basal cell carcinoma has not been found to 
be "necessary" under 38 U.S.C.A. § 5103A(d).  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
basal cell carcinoma.  Such opinions are "necessary" under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159 when: (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  

In this case, however, there is no medical evidence 
indicating an association between service and the currently 
demonstrated basal cell carcinoma.  Thus, there exists no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in March and October 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet.App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.  

Here, the noted VCAA letters were issued prior to the 
appealed June and December 2004 rating decisions.  Moreover, 
as indicated above, the RO has taken all necessary steps to 
both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction (here, the RO) to address any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain diseases, including peripheral neuropathy, may 
be presumed to have been incurred during service if it is 
shown that the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

II.  Basal Cell Carcinoma

The Board observes that VA regulations also provide that a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Despite the veteran's contentions, basal cell carcinoma is 
not a disease associated with exposure to certain herbicide 
agents.  In the absence of evidence of a recognized disease 
associated with exposure to herbicide agents, 38 C.F.R. § 
3.307(a)(6)(ii) is not applicable, and the veteran's claim 
will only be addressed on a direct service connection basis 
in this decision.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, basal cell carcinoma, or any other skin 
disorder during service.  The earliest evidence of record of 
basal cell carcinoma or any skin disorder is an August 2003 
record, some thirty-four years after his discharge from 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  None of the 
subsequent medical evidence of record contains an opinion or 
similar evidence linking current basal cell carcinoma back to 
service.  

Currently, the only evidence of record supporting the 
veteran's claim is his various lay statements.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Thus, the claim must be denied.

III.  Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (2006).  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

The veteran notified the Board that he wished to withdraw his 
appeal as to the claim of service connection for hypertension 
during his hearing in July 2006 before a final decision was 
promulgated.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration as to this matter.  

Accordingly, given this action by the veteran, the Board does 
not have jurisdiction to review the appeal further as to this 
issue. 


ORDER

Service connection for claimed basal cell carcinoma, to 
include as due to exposure to Agent Orange is denied.

The appeal as to the claim of service connection for 
hypertension is dismissed.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.  In this regard, the 
Board notes that VA outpatient treatment records dated July 
2003 to October 2004 and June 2005 to July 2006 are replete 
with reference to and diagnoses of PTSD.

Notwithstanding a confirmed diagnosis of PTSD, the Board 
notes that service connection also requires credible 
supporting evidence that the claimed in-service stressor 
occurred and a link established by medical evidence between 
current symptoms and an in-service stressor.  The Board notes 
that the veteran did not submit a completed PTSD 
questionnaire.  However, during his July 2006 Board hearing 
the veteran reported several in-service stressors.  The 
veteran reported that his occupational specialty was heavy 
truck operator.  While in Vietnam, he was attached to the 
629th Supply Company and USA Depot, Qui Nhon.  He testified 
that he was responsible for hauling ammunitions and guns, 
fuel and personnel from one camp to another.  In performing 
his responsibilities, the veteran claimed that he was under 
constant enemy fire.  While no one in his unit was killed, 
the veteran testified that several were wounded in attacks he 
witnessed first hand.

The veteran also testified to and a supporting letter of 
commendation confirms an incident in which he apprehended 
local Vietnamese youth who were trying to breach the base 
perimeter fence.  One of these youth was found to be armed 
with a hand grenade.  He testified that these incidents 
placed a lot of stress on him and that he constantly feared 
for his life.  Given that the veteran has provided a 
description of his in-service stressors, it is the 
responsibility of the RO to contact the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records) so as to 
obtain the unit records of his units (the 629th Supply 
Company and USA Depot, Qui Nhon) and to conduct further unit 
research, if possible.  The RO has not accomplished this to 
date.  Moreover, if the claimed in-service stressor or 
stressors can be verified, the Board finds that a VA 
examination addressing the nature and likely etiology of the 
claimed PTSD is "necessary" under 38 U.S.C.A. § 5103A (d).

With regard to the claim for service connection for 
peripheral neuropathy of the lower extremities bilaterally, 
to include as due to exposure to Agent Orange, the Board 
notes that acute and subacute peripheral neuropathy is a 
recognized disease associated with exposure to certain 
herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
However, the Board is aware that note 2 provides "for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of date of 
onset.  38 C.F.R. § 3.309(e).  

The Board notes that VA outpatient treatment records show the 
veteran first received treatment for complaints associated 
with peripheral neuropathy in February 2004.  The Board 
observes a June 2005 VA outpatient treatment record that 
diagnosed, "peripheral neuropathy, undetermined etiology, 
possible Agent Orange."  

Despite this medical evidence, the RO has not afforded the 
veteran a VA examination, with opinions as to the etiology of 
his peripheral neuropathy of the lower extremities 
bilaterally.  As noted, in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court addressed the four elements that 
must be considered in determining whether a VA medical 
examination must be provided as required by 38 U.S.C.A. 
§ 5103A.  Specifically, the Court held that the third 
element, indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  The Court further held 
that types of evidence that "indicate" a current disability 
may be associated with service include medical evidence that 
suggest a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  It is the 
judgment of the Board that such an examination is 
"necessary" under 38 U.S.C.A. § 5103A (d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded another 
opportunity to submit a detailed PTSD 
questionnaire.  Then, the RO should review 
the veteran's completed PTSD questionnaire, 
July 2006 Board hearing transcript, and any 
other lay statements and make a list of the 
in-service PTSD stressors described 
therein.  This list and a copy of the 
veteran's personnel file should be provided 
to the Army and Joint Services Records 
Research Center (JSRRC), which should be 
requested to research these stressors and 
to provide records of the veteran's units 
of assignment.  Upon receipt of a response 
from JSRRC, the RO should determine whether 
the received materials corroborate a 
claimed in-service stressor or stressors.

2.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, 
including the JSRRC, the RO should prepare 
a report detailing the occurrence of any 
specific in-service stressors deemed 
established by the record.  This report is 
then to be added to the veteran's claims 
file.  If the occurrence of no claimed in-
service stressor(s) is/are verified, then 
the RO should so state in its report. 

3.  Only if any of the claimed stressors is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  The 
claims file, a separate copy of this 
remand, and a list of the in-service 
stressor(s), if any, found by the RO to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged in 
the examination report.  The examiner must 
determine whether the veteran has PTSD and, 
if so, whether any in-service stressor(s) 
found to be established by the RO is 
sufficient to produce PTSD.  The examiner 
should be instructed that only the verified 
events listed by the RO may be considered 
as stressors.  The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied, and identify the stressor(s) 
supporting the diagnosis.

4.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for the peripheral 
neuropathy of the lower extremities since 
service.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records from 
any previously un-identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claim.  

5.  The veteran should be afforded a VA 
examination to determine the nature, extent 
and likely etiology of the claimed 
peripheral neuropathy of the lower 
extremities.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether the 
veteran's current peripheral neuropathy of 
the lower extremities bilaterally at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) had its clinical onset 
during his period of active service in 
Vietnam.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

6.  After completion of the above 
development, the veteran's claims of 
service connection for PTSD, and peripheral 
neuropathy of the lower extremities 
bilaterally should be readjudicated.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then, if indicated this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


